                                                                               -"                                     f
                                                                               .J   ,.1   ,
                                                                                                                      ~;
                                                                           •        g !: . .              .       '   ~.~ '
                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESS~ N 1 9 zoza
                                  AT KNOXVILLE
                                                    t:: Clerk, U, . - ..n,~·,,-,,.,.t Court
                                                                . ;"                          J   , v;   ,\,,,,


                                                                     .... astern D1~,tr:ct o• 7ennessee
IN THE MATTER OF                                                                 At Knoxville        ·
ADMINISTRATIVE INSPECTION OF:

SUSAN ELAINE WEBB, M.D.                                           Docket No.3'·d\0-'N\-J-'\()C\'
9330 PARK WEST BOULEVARD, SUITE 409
KNOXVILLE, TENNESSEE 37923



                                WARRANT FOR INSPECTION


       To Supervisory Diversion Investigator Mark Allen Armstrong II and any other duly
authorized investigator or agent of the Drug Enforcement Administration of the United States
Department of Justice.

       Application having been made and probable cause as defined by 21 U.S .C. § 880(d)(l)
having been shown by the affidavit of Supervisory Diversion Investigator Mark Armstrong of
the Drug Enforcement Administration for an inspection of the controlled premises of Susan
Elaine Webb, M.D., 9330 Park West Boulevard, Suite 409, Knoxville, Tennessee 37923 , and
described as an office located on the fourth story of a five-story office building that is labeled as
"Parkwest Physicians Plaza" and bears number 9330. The office itself displays the name
"Tennessee GYN," along with number 409, it appearing that such inspection is appropriate
pursuant to 21 U.S.C. § 880.

        Therefore, pursuant to 21 U.S.C. § 880, you are hereby authorized to enter the above-
described premises during ordinary business hours in a reasonable manner and to a reasonable
extent for the following purposes:

       (1) inspect and inventory all finished or unfinished controlled substances on thepremises,
           including the collection of samples if necessary.
       (2) inspect all pertinent equipment, records, files, reports, official order forms,
           prescriptions, and documents required to be made, kept and maintained under the
           provisions of the Controlled Substances Act, 21 U.S.C. §§ 800, et seq., including
           electronically-stored data, for the purpose of verifying that said records, files, official
           order forms, reports, prescriptions, documents and controlled substances are properly
           kept and maintained.
       (3) inspect all records, files, papers, processes, controls and facilities appropriate for
           verification of the records, reports and documents required to be kept under the
           provisions of the Act and regulations promulgated thereunder.




 Case 3:20-mj-01091-DCP Document 4 Filed 06/19/20 Page 1 of 4 PageID #: 10
        (4) inspect patient files for the limited purpose of verifying that records of controlled
            substances administered, dispensed, or prescribed in the course of maintenance or
            detoxification treatment are properly kept and maintained.

        You are hereby further authorized to seize from the above-described controlled premises
such of the following records, reports, documents, files and inventories as are appropriate to the
effective accomplishment of the inspection, and to copy such of the following records that are
required to be made, kept and maintained under the provisions of the Controlled Substances Act:

    ( 1) Any and all records of all controlled substances prescribed in the course of maintenance
         or detoxification treatment;
    (2) Any and all records showing inventorying of controlled substance inventories, including
         electronically-stored inventories;
    (3) Any and all records showing the distribution, dispensing, administration, or otherwise
         disposal of controlled substances, including electronically-maintained records;
    (4) Any and all records showing ordering and receipt of controlled substances, including
         electronically-maintained records;
    (5) Any and all reports of theft or loss of controlled substances, including DEA Form 106
         and including electronically-stored records.
    (6) Any and all records pertaining to the destruction of controlled substances, including
         DEA Form 41 and including electronically-stored records.


        This Court authorizes you to copy the above listed items as contained in any
computerized format, including hard drives, diskettes, and other such storage devices where
records and documents sought by this administrative inspection warrant may be found in
electronic form and perform whatever techniques are necessary to ensure that the imaged copies
are accurate copies.


       A prompt return shall be made by the inspecting officers to the undersigned Up,iJed'States
Magistrate Judge, showing that the inspection has been completed and ac~ounting , for, all.
property seized pursuant to this warrant, not later than 10 days from the issuance 0f this 'rarrant. ',
                                                                                      ,•   \   I   •   •       .\   ))




                                                                               C\~:)~ ,,-, .> ,, .
                                                              - - - - - - - ~~               ·Ifopli~ •,· .' :1 :
                                                                                          :c:~
                                                                     United States Magisttdtd Jtid'ge
                                                                                                ,.        /.
                                                                                                           ;




 Case 3:20-mj-01091-DCP Document 4 Filed 06/19/20 Page 2 of 4 PageID #: 11
                                                  RETURN

                                                                   ~· ,__
I received the attached administrative inspection wan-ant on ____,,u   4i (i~~f-~-=c.d=
                                                                                      . oa
                                                                                        '-----'-o_ _ _ _ _ __
          '                                                                            /
On {plj7l?oJ.o            at lo '. '-I!; a, m    , I conducted administrative inspection of the
premises dekribed in the wan-ant and I left a copy of the warrant with
 L>/en. ., z;nk.
The following records and/or samples of controlled substances were seized pursuant to the
wan-ant:

    ) ee       0-/./40hJ D£A- /J Pae1f) f-ir (~5 L                    017-ier JJ.e,'\J> ~ No
                                                                         tY


    Of'l;)111t)hctrrlUJfj f\"l~J          5e,~eJ 11\ Mr.st of JrHpe iJ/&Js . A// /-/tNJJ
    t,~).e.r p,ir-.JrJ .,&A or            pt.drJt,?J~cj tr:'/ s,j.e •


                                                                                              JUN 1 9 l'.020
                                                                                      Clert.) Li .   s. r1ist1·,~~1 c: ourt
                                                                                   Eastern ·:,,3 •.r:ci: ,;: l:.:: !i llessee
                                                                                               /-\ [ l'\ 1·1uX\l i1le




                                            Mark Allen rmstrong,-:rf
                                            Supervisory Diversion Investigator
                                            Drug Enforcement Administration


Subscribed and sworn to and returned before me this _ _ _ _ _ _ day of _ _ _ _ __
2020.




Case 3:20-mj-01091-DCP Document 4 Filed 06/19/20 Page 3 of 4 PageID #: 12
                                                                                                                     .~-- ..                                                                                                                ..-- ....
                                                                                                                   \_
                                                                                                U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION
                                                                                                        RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                                                                                                                                    FILE NO.


                                                                                                                                                                                                                  FILE TITLE
     l         i                    -~7              ~       f
 I
       '       •
                                                                                                                                                                                                                                                                                          JUfJ 1 9 2020
(_;;;,/ e,.,., n / 1,,J.
 .
                     it,-..,        ~---          Ir

                                                                 /
                                                                                                                                                                                                                                                                  /                 C/eik, U. S. Distrirt rf"\11..+
                                                                                                                                                                                                                  DATE /                   ';l ---r              /., a1.:;:a3to/r          Distiict of Tennessee
                                                                                                                                                                                                                                 I...D /              I /        o(                OJ U At Knoxville
DIVISION/DISTRICT OFFICE




                                                                                                 I hereby acknowledge receipt of the following described cash or other item(s),
                                                                                                which was given into my custody by the above named individual.       .
         AMOUNT or QUANTITY                                                                                                      DESCRIPTION OF ITEM S)                                                                                                                 PURPOSE /If Aoolicable)
                                                                                               I                                        ,",
                                                                                                                                                                                                                                                       A~- \/\;I
                                                                 """       {)r1 r) t                -u:.,f5 o+                                in ✓o:cr.::.. S d-                          o+/icr                       G:,/) -                        ;-U
                                                                          I
                                                                                                           { J {)v"l'thciS~ j 0              l? E:.
                                                                           1--ilr-''C/'l
                                                                          -rf      <.)                  Sv.., 5, o)l}/e_Ytf:<.crv,5 -+rof'/i D-f.SJ
                                                                                                                   I
                                                                            Jf/J,,j,/c I
                                                                 -            ,,
                                                                              pnl)
                                                                              .,
                                                                                                I
                                                                                                {--cv;-.S.
                                                                                                    I
                                                                                                                 j                 (•
                                                                                                                                 of ('-ece, -.11ri r;
                                                                                                                                                                     ...,,
                                                                                                                                                                               rr:r,,.-J,,
                                                                                                                                                                                     ., . '.) -ft"&/',/)
                                                                                                                                                                                                             I'
                                                                                                                                                                                                             I




                                                                                1<crrclo
                                                         -=-              er,
                                                                          I.             ,)--v~
                                                                                           '    L "'        . I ~
                                                                                                I of ff<<::1pT.J- c;,/:1                                                             II/.i:J;
                                                                                                                                                                                         1,         ~
                                                                                                                                                                                                        I
                                                                                                                                                                                                                      u:
                                                                                                                                                                                                                 / 7.?JjI
                                                                                            I                ,               ('                  /\,                                                                  (' : J
                                                                                           •                I
                                                         ..,,...            rv-1,1 f-- -o...~./• c,,..i.                                        t
                                                                          J"'                                                     /;1 /'Ui(() --~1;..:                           .,:;,rc1/!,y;_                  rd/c/r,
                                                                                                         {'i. /                                                                 r\             "J
                                                                                                                                                                                                                        i/
                                                                                                                                                                               L" ,en:I                 t ,-,
                                                         --                   <>- Pra-rt'li::                    /) c·' 1 ,n~ --oJt Cit
                                                                                                                                                     J                 /
                                                                                                                                                                                                            Lic.i!tt-1
                                                                                                                                                                                                                                    f.!

                                                                                   .IJ     l           ..,,/ i)                   I . I!'\                                           '                           ,.     J        J
                                                       -=-
                                                                           _11f/i
                                                                                 : • -/'     ••,     ?       $,,"'~.)        ., j
                                                                                                 r:Ntc-. / r 1.fc ,1_;.JJ7r:.;": I v-,                                 --.-.. .,,,.,,_.s .,         6nr,).-,..,.f
                                                                                                                                                                                                    I                  '~

                                                                                                                                               I
                                                                                                                                                                                                                                ,/'
                                                                                                                                                                                                                       ./
                                                                                                                                                                                                             ,,,,,,.
                                                                                                                                                                                                      .,,-
                                                                                                                                                                                         ••y
                                                                                                                                                                                              ~,,   r



                                                                                                                                                                           /
                                                                                                                                                                                ~·
                                                                                                                                                                     ,,,..r
                                                                                                                                                        .$.,,..,,.
                                                                                                                                                     _.,/
                                                                                                                                                   ,;-
                                                                                                                                          ,,,..-
                                                                                                                             _,...,/
                                                                                                            _,,.       .-   ,r


                                                                                                   .,,--/
                                                          ~



RECEIV~ 1B:Y (Signature)/                                                                                                                                                                NAME,rf.~ D TITLE (Print or l ype)
              /4'~.,,.-:J,1'
                  / /// J /     .~✓
                                            {.
                            ,· '--:.....,,''-
                                         /        ...--.;"'       ~      ' ...._,,
                                                                       ~ ~Ji,
                                                                                                                                                                                                        Hf,
                                                                                                                                                                                               ~/t//L! rl:
                                                                                                                                                                                                                            ;     It,             i
                                                                                                                                                                                                                                 -!.., r-r115. ./f""?;/tc                'i
                                                                                                                                                                                                                                                                         :,,;
                                                                                                                                                                                                                                                                             r,Ir- I,'i
                                                                                                                                                                                                                                                                                   ~-,
                                                                                                                                                                                                                                                                                             r .,,..,.....
                                                                                                                                                                                                                                                                                            '~-:-; l
                                                                                                                                                                                                                                                                                            f..~-
                                                                                                                                                                                                                                                                                                         ~




             .;/~ .I, (...              /"""::,                                                                                                                                                                                 1                                7
WITNESSED BY '(Signa;t_ur~)                                                                                                                                                              NAME AND TITLE (Print or Type)
              • .n//•                        ,/. /
                                                  /4~?.:·..:'
                                                    . . . . . .....___
         I
             rl/J;I.'
               - F      ;.:"--'"J
                                         ,-
                                      / ..(..·'
                                      l.-",,,._
FORM DEA; 12 (8-02) Previous editions obsolete
                                                                                                                                                                                          '·--0
                                                                                                                                                                                         -?-<,
                                                                                                                                                                                                                  ,.,-,
                                                                                                                                                                                                                  ✓-{,;1_. . r r _. 1           ~---·~
                                                                                                                                                                                                                                                I       I   I.
                                                                                                                                                                                                                                                                  {./   ,-    '-
                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                    I-\
                                                                                                                                                                                                                                          / Bectronic Form Version Designed in JetForm 5.2 Version
                        /
                              Case 3:20-mj-01091-DCP Document 4 Filed 06/19/20 Page 4 of 4 PageID #: 13
